UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2375



SEBLE HAILE YEMANE,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-546-583)


Submitted:   April 11, 2005                 Decided:   April 25, 2005


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Seble Haile Yemane, Petitioner Pro Se. George William Maugans,
III, Special Assistant United States Attorney, IMMIGRATION AND
NATURALIZATION SERVICE, Baltimore, Maryland, Carol Federighi, Wanda
Evans, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Seble Haile Yemane, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying her motion to reconsider its denial of her

motion to reopen.

              We review the Board’s denial of a motion to reconsider

for an abuse of discretion.              See 8 C.F.R. § 1003.2(a) (2004);

Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                  A motion to

reconsider asserts that the Board made an error in its earlier

decision.      The motion must “state the reasons for the motion by

specifying the errors of fact or law in the prior Board decision

and   shall    be   supported     by    pertinent    authority.”          8    C.F.R.

§ 1003.2(b)(1).           Such motions are especially disfavored “in a

deportation proceeding, where, as a general matter, every delay

works to the advantage of the deportable alien who wishes merely to

remain in the United States.”            INS v. Doherty, 502 U.S. 314, 323

(1992).

              We   have    reviewed    the   administrative      record       and   the

Board’s   decision        and   conclude     the   Board   did   not   abuse        its

discretion when it found that Yemane failed to establish that the

documents she submitted with her motion to reopen were material and

previously unavailable.           Accordingly, we deny the petition for

review.




                                       - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -